F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 12 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    MICHELE T. WEISS,

                Plaintiff-Appellant,

    v.                                                   No. 03-2128
                                               (D.C. No. CIV-01-1427 MV/ACT)
    JO ANNE B. BARNHART,                                  (D. N.M.)
    Commissioner of the Social Security
    Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , HENRY , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Michele T. Weiss appeals     the district court’s order 1 affirming the

Commissioner’s determination to cease her social security disability benefits on

the ground that medical improvement in her condition terminated her eligibility.

She claims disability from lupus, major depression, dysthymic disorder, anxiety

and obsessive-compulsive behaviors. We affirm.

      Ms. Weiss received benefits from December of 1979 until October of 1998

because she suffered from lupus and related conditions. After the Commissioner

notified her that she was no longer considered disabled, she requested

reconsideration and eventually received a hearing before an administrative law

judge (ALJ). She asserted that her mental disorders were disabling, especially in

conjunction with her continuing physical challenges associated with lupus. The

ALJ found that Ms. Weiss’ lupus was in remission and that her mental

impairments did not significantly erode her capacity to perform sedentary work.

Accordingly, the ALJ determined that her disability ceased in October of 1998.

      On appeal, Ms. Weiss claims (1) the ALJ failed to assess properly the

severity of her mental impairments; (2) the ALJ should have obtained evidence

from a vocational expert, but instead, improperly applied the grid, 20 C.F.R.

Pt. 404, subpt. P, App. 2, rules 201.18 & 201.21; (3) the ALJ failed to give

controlling weight to her treating physician’s opinion; and (4) the ALJ


1
      The parties proceeded before a magistrate judge.     See 28 U.S.C. § 636.

                                          -2-
erroneously applied the medical improvement standard because the evidence did

not demonstrate that her medical condition had improved.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether correct legal standards were

applied. Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994). We may neither

reweigh the evidence nor substitute our judgment for that of the Commissioner.

Barnett v. Apfel, 231 F.3d 687, 689 (10th Cir. 2000). The Commissioner’s

decision to terminate benefits must be based on

      a finding that the physical or mental impairment on the basis of
      which such benefits are provided has ceased, does not exist, or is not
      disabling [and must be] supported by –

      (1) substantial evidence which demonstrates that –

            (A) there has been any medical improvement in the
      individual’s impairment or combination of impairments (other than
      medical improvement which is not related to the individual’s ability
      to work), and

             (B) the individual is now able to engage in substantial gainful
      activity . . . .

42 U.S.C. § 423(f). Medical improvement is defined as

      any decrease in the medical severity of [the] impairment(s) which
      was present at the time of the most recent favorable medical decision
      that [the claimant was] disabled or continued to be disabled. A
      determination that there has been a decrease in medical severity must
      be based on changes (improvement) in the symptoms, signs and/or
      laboratory findings associated with [the] impairment(s).



                                        -3-
20 C.F.R. § 404.1594(b)(1); accord Shepherd v. Apfel, 184 F.3d 1196, 1199

(10th Cir. 1999).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, we affirm the

denial of benefits for the reasons stated in the magistrate judge’s January 17, 2003

recommendation, as adopted by the district court.

      The judgment of the district court is AFFIRMED.

                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                         -4-